Citation Nr: 1811613	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-25 204	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with a history of mood disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel



INTRODUCTION

The Veteran served in active duty in the U.S. Army from April 1998 to April 2002, July 2005 to November 2006, June 2007 to November 2008, and January 2009 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied service connection for PTSD.  The July 2010 rating decision also granted service connection for mood disorder claimed as depression with insomnia with an evaluation of 10 percent effective January 16, 2010 and granted service connection for right knee retropatellar pain syndrome with an evaluation of 0 percent effective January 16, 2010.  Jurisdiction is currently with the RO in Houston, Texas.

In September 2015, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for PTSD with a history of mood disorder and entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome to obtain the Veteran's current address, obtain the Veteran's VA treatment records and service treatment records, and schedule a VA examination to determine the severity of the Veteran's right knee retro patellar pain syndrome and PTSD.

In May 2017, the Board remanded these matters to schedule VA examinations to assess the current severity of the Veteran's PTSD and right knee disabilities.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, a November 2017 rating decision granted an initial 30 percent evaluation for the Veteran's claim for PTSD with a history of mood disorder and an initial 10 percent evaluation for right knee retropatellar pain syndrome.  Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  From March 9, 2011, the Veteran's PTSD with a history of mood disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships based on symptoms of suicidal thoughts and ideation, anxiety, depression, trouble sleeping, and panic attacks.  

2.  Prior to March 9, 2011, the Veteran's PTSD with a history of mood disorder most closely approximates occupational and social impairment with due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress as demonstrated by symptoms of anxiety, depression and some trouble sleeping, but with grossly normal findings on objective testing.

3.  Throughout the entire period on appeal, the Veteran's right knee retro patellar pain syndrome has been manifested by pain and crepitation in the right knee joint, 0 degrees extension, 140 degrees flexion, no recurrent subluxation, no lateral instability, no ankylosis, no locking, and no dislocated or removed cartilage, no flare-ups and no functional loss other than pain on use.

CONCLUSIONS OF LAW

1.  Giving all reasonable doubt to the Veteran, for the period from March 9, 2011, the criteria for a 50 percent disability rating for PTSD with a history of mood disorder have been met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

2.  Prior to March 9, 2011, the criteria for an initial rating in excess of 10 percent for PTSD with a history of mood disorder have not been met. 38 U.S.C. §§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

3.  The criteria for an evaluation in excess of 10 percent for right knee retropatellar pain syndrome are not met.  U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5268, 5259,5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Increased Rating for PTSD with a History of Mood Disorder 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD with a history of mood disorder has been evaluated under Diagnostic Code 9435 as 30 percent disabling.  38 C.F.R. § 4.130 (2017).  

The General Rating Formula for psychiatric disabilities provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication; 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A maximum 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

The Veteran's relevant evidence of record contains treatment records from the Denver VA Medical Center (VAMC) and Sepulveda Outpatient Clinic in California.  At the Denver VAMC, the Veteran was diagnosed initially with a Mood Disorder but after further review this was changed to PTSD.

At a June 2010 VA examination, the examiner diagnosed the Veteran with mood disorder as the frequency and severity of current symptoms did not warrant a diagnosis of PTSD at that time.  The Veteran reported intermittent symptoms of anxiety and depression, sometimes several times per week or other times several times per month.  He reported a depressed mood, disturbed sleep with occasional nightmares, a decrease in his focus, anxiety, occasional panic attacks, flashbacks, as well as feeling uncomfortable in crowds or large groups.  He reported midnight awakenings at least several times per week associated with anxiety and nightmares of dangerous situations.  The examiner also noted that the Veteran was able to do activities of daily living and his own self-care.  Although he tends to be isolative, the examiner noted that he also occasionally got together with a couple of friends and enjoyed going to the movies.  

With respect to examining the Veteran's mental health status, the examiner noted that while he appeared slightly anxious, his speech was articulate.  His thought process was logical and goal oriented.  On the Saint Louis University Mental Status Exam, the Veteran scored a 27/30, showing only a minor deficit of working memory and attention and focus. Orientation skills, math skills, long-term memory skills, short-term memory skills, visual motor, visual spatial skills, organizational and planning skills, language, and comprehension skills were otherwise grossly intact.

The Veteran was seen at the Denver VAMC multiple times in March 2011.  In March 9, 2011, the psychologist noted that the Veteran had significant PTSD symptoms, including talking about death, dying, or suicide (while not at imminent risk of suicide); feeling of not belonging/not feeling connected to family or a relationship; tolerance to pain, danger, or fear; hopelessness; withdrawal from friends, family, and society; anxiety/agitation; sleep disturbance; and dramatic changes in mood. The Veteran was enrolled in the SAFE VET Clinical Demonstration where a Safe Plan was developed after he reported fleeting suicidal ideation, without intent or plan.  In this demonstration, he was contacted regularly to assess the usefulness of the Safety Plan, review barriers to utilizing the plan or engaging in treatment, assess mood and suicide warning signs/ideation, review access to lethal means, and facilitate the transition to care in the VA system.  

In an initial assessment performed a week later in March 2011, the examiner noted that the Veteran had fleeting suicidal thoughts but they were diminished to background noise and the intensity of his thoughts diminished from an 11 to a 3 in degree.  His anxiety was improved.  He denied the urge to act on his suicidal thoughts.  The examiner assessed the Veteran's current and imminent risk for suicide as low.  However, the examiner also indicated that the Veteran's long-term risk for suicide is moderate given his suicidal thoughts.   The Veteran received a score of 70 on his PCL-C.  The examiner noted that the Veteran exhibited the following symptoms: repeated disturbing memories; thoughts, or images of the stressful experience; suddenly acting or feeling as if the stressful experience from the past were happening again; avoiding activities or situations because they reminded him of the stressful experience from the past; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; trouble falling or staying asleep; feeling irritable; having difficulty concentrating; and being jumpy.

In another March 2011 examination, the examiner noted that the Veteran was alert, attentive, and oriented.  His speech was normal and language was intact. He had a euthymic mood.  His thought process was normal and coherent.  He had no unusual thought content.  He exhibited good judgment, good memory, and an above average fund of knowledge.  However, he appeared disheveled.  He also discussed having illusions of hearing his name called when no one is there. 

In an April 2011 follow-up visit as part of the SAFE VET Clinical Demonstration Project, the Veteran exhibited the following suicidal warning signs: talking about death, dying or suicide; feeling of not belonging/not feeling connected to family or a relationship; tolerance to pain, danger, or fear; hopelessness; withdrawal from friends, family, and society; anxiety/agitation; sleep disturbance; and dramatic changes in mood.  However, the examiner noted that the Veteran also had a history of high functioning behavior; was able to articulate multiple reasons for living; had social support from friends; and indicated willingness to seek treatment and develop a safety plan.

In another April 2011 visit, the Veteran indicated he felt hopeless about the present or future.  However, he had no current plan to take his life.  He was future oriented.

In September 2011, an examiner indicated that the Veteran was doing pretty well with school and work.  He received a GAF score of 65.

In September 2011, the Veteran also participated in a preventative medicine risk assessment screening.  At this time, the examiner indicated that the Veteran's imminent risk of suicide was high due to current suicidal thoughts.  The examiner recommended that the Veteran follow up in the Mental Health Clinic immediately.  However, the Veteran stated that, while he was having suicidal thoughts, they were just thoughts and were not blaringly loud.  He did not think he needed to reschedule an appointment or come back to the VAMC but would come back if his ideation increased.

In an October 2011 visit, the examiner indicated that the Veteran was doing well with his PTSD symptoms and was doing well with school and medication so far.  He was in a good mood and had a great attitude.  He had a gentle smile and was calm as he talked about school and his transition.  He discussed breaking up with a girlfriend but indicated his readiness to move on from that relationship.

At a September 2011 VA examination at the Denver VAMC, the examiner indicated that he was diagnosed with symptoms of PTSD by his psychiatrist.  His symptoms were consistent with PTSD where he re-experiences his experience, avoids discussing his experience or trying to re-experience it, and experiences increased arousal.  Specifically, the Veteran's PTSD symptoms included a depressed mood, anxiety, mild memory loss, and disturbances of motivation and mood.  The examiner stated that his symptoms were present but did not cause significant impairment in his ability to work.  The Veteran appeared to be able to work on a part time basis and go to school on a full time basis.  He has had no difficulty performing his job and noted no periods of time where he was missing employment.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  His symptoms were controlled by medication.

In March 2012, the examiner noted that the Veteran denied worsening of his symptoms.  He indicated a readiness to learn and was in agreement and satisfaction with his treatment plan.

In March 2012, the Veteran also received letter from a psychiatrist recommending his return to the Army.  The letter indicated that the Veteran had a current diagnosis of PTSD.  The letter noted that the Veteran's need for antidepressant, anti-anxiety, and hypnotic medications had diminished as he has healed and made the transition to school and civilian life.  Functionally, the letter indicates the Veteran had improved in dealing with his life in a constructive way.

In October 2012, the Veteran was evaluated for his PTSD and mental health disorder at the Sepulveda Outpatient Clinic in California.  The examiner indicated the Veteran had the following PTSD symptoms: recurrent distressing dreams of the traumatic event, physiological reactivity to cues, avoidance of thoughts and activities, feelings of detachment, difficulty falling asleep, hypervigilance, and an exaggerated startle response.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Furthermore, at a January 2013 psychiatry medication clinic, the examiner noted the Veteran had a good mood, had intermittent nightmares but denied suicidal ideations or hallucinations, and had a good appetite and good hygiene.

In a May 2017 VA examination for PTSD, the examiner noted that the Veteran exhibited the following symptoms of mild-to-moderate PTSD: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and flattened affect.  The examiner noted that the Veteran also exhibited symptoms of depression and chronic sleep impairment due to his depressive disorder, flashbacks, and intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble the traumatic event the Veteran experienced.  The Veteran had difficulty in crowded places.  In the May 2017 VA examination, the Veteran also described having ongoing passive suicidal thoughts occurring on a routine basis.  While he denied that he has had active suicidal ideation, he developed a plan in 2010 to drive out into the desert and to never return.  The examiner indicated that he did not have specific intent to do this, nor did he carry out any suicide attempt.  The examiner concluded that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

With respect to employment, the examiner indicated that the Veteran has not had any specific job performance problems and tends to prefer to work long hours, sometimes from 5:00 AM to 8:00 PM.  He admits to using his work as an avoidance mechanism.  Multiple times per day, the Veteran feels as though his thoughts of deployment have been triggered by various content related to him by his patients.  He has not had any missed work for mental health reasons.

Considering the evidence above and the remaining evidence of record, the Board finds that the Veteran's PTSD symptoms have varied in severity throughout the appeal period; therefore, "staged ratings" are appropriate.  As mentioned, the Veteran is rated as 10 percent disabling from January 16, 2010, the Board finds this rating appropriate.  However, the Board finds that the evidence supports a 50 percent rating, but no higher, from March 9, 2011, as explained below.

Prior to March 9, 2011, the evidence shows that the Veteran's PTSD disability most nearly approximates the criteria for a 10 percent rating demonstrating occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The 2010 examination showed symptoms of anxiety, depression, and trouble sleeping, but he was able to perform the activities of daily living, he got together with friends and went out socially, and testing showed him to be grossly normal with minor deficits in working memory, attention and focus. There was no evidence that his symptoms interfered with his work.  The Board finds this symptomatology to not warrant a higher rating as it does not equate to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. While he had some anxiety, depression, and sleep problems, there was no indicating of an inability to perform work tasks or socialize. His objective testing was essentially normal with only a few minor deficits. Thus, the Board finds that a rating greater than 10 percent for this period is not warranted. 



With regard to the period beginning on March 9, 2011, the Board finds that the Veteran's symptoms increased in severity, thus warranting a 50 percent disability rating, as of March 9, 2011. As explained above, in March 9, 2011, the Veteran was enrolled in the SAFE VET Clinical Demonstration.  Unlike his previous examinations, the Veteran reported symptoms of suicidal ideation during this examination.  In addition, the medical evidence indicates that the Veteran's panic attacks may have worsened.  In the May 2017 VA examination, the Veteran indicated that he had panic attacks that occurred weekly or more often.  Therefore, considering the evidence above, the Board finds that, giving the Veteran the benefit of the doubt, the Veteran's symptoms since he enrolled in the SAFE VET Clinical Demonstration more nearly approximate the criteria for a 50 percent rating.

With respect to whether a 70 percent disability rating is warranted as of March 9, 2011, the date that the Veteran was enrolled in the SAFE VET Clinical Demonstration, the Board acknowledges that suicidal ideation is a factor in warranting a 70 percent rating.  However, the evidence of record indicates that the Veteran was successful at school and has been successful at work.  According to the May 2017 VA examination, he has been able to function independently.  He has a roommate and dog and enters into relationships which last about four to five months in duration.  He maintains friendships with his friends from college.  The Board further notes that, during this period, the Veteran completed a Bachelor's and Master's degree for nursing in December 2014.  The Veteran also completed a Physician Assistant's (PA) program in 2016 in Fort Benning.  While the evidence notes that he suffered from test anxiety and difficulty being in crowded classes, the Veteran was able to complete his coursework and was successful in his classes.  In fact, the Veteran had a 3.4 GPA when he obtained his Bachelor's and Master's degree and a 3.7 GPA at the PA program.  Additionally, the record does not show that the Veteran was unemployed due to her PTSD symptoms.  The Veteran has been employed at Devereaux Behavioral Health in Denver, Colorado for over one year and not has had any specific job performance problems.  The evidence also shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care and normal conversation.  VA medical examinations, such as the October 2012 and May 2017 VA examinations noted that the Veteran was able to manage his finances, the activities of daily life, and presented himself as well-groomed.  The Board also notes that the Veteran's speech was described as normal. Therefore, a 70 percent disability rating is not warranted as the Veteran has not experienced occupational and social impairment with deficiencies in most areas. 

With respect to whether a 100 percent disability rating is warranted as of March 9, 2011, the Board finds that at no time during the appeal period was the Veteran's symptomatology representative of total occupational and social impairment.  
 
Increased Rating for Right Knee Retropatellar Pain Syndrome 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71a, Plate II.

Diseases under DC 5024 are rated on limitation of motion of affected parts.  Thus, the Board will consider Diagnostic Codes 5260 and 5261, pertaining to limitation of flexion and extension of the leg.  The Board will also consider alternative Diagnostic Codes such as 5256, 5262, 5257, 5258, and 5259, as applicable. 

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees, and a 20 percent evaluation when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees, and a 20 percent evaluation when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.

A veteran may also receive a separate evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257, which can be rated as slight (10 percent), moderate (20 percent) or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned due to ankylosis, tibia and fibula impairment, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis, tibia and fibula impairment, or genu recurvatum, these diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59, 990 (2004); 38 C.F.R. § 4.14.

The Veteran is currently in receipt of a 10 percent rating for his right knee patellofemoral syndrome under Diagnostic Code (DC) 5024, pertaining to tenosynovitis.  The rating schedule provides that tenosynovitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  Here, the 10 percent rating has been assigned on the basis of pain rather than compensable limited flexion.  See November 2017 rating decision. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence in this case indicates that the Veteran has had knee pain since 2006.  The Veteran reports his symptoms of knee pain are exacerbated with activities such as jogging. 

At a June 2010 Compensation and Pension VA examination, the Veteran was diagnosed with right knee retropatellar pain syndrome.  There was no limitation in range of motion or radiographic abnormality.  The Veteran indicated that he has flare ups one a week which he describes as generalized pain and stiffness. He experiences swelling in his right knee approximately once a month after his long runs.  His tight knee has buckled occasionally a couple of times a year. He does not have any limitations in his activities of daily living. He does not use a brace for his right knee.  He can navigate stairs, drive, etc. with his right knee.  The examiner indicated there were no limitation in range of motion and no radiographic abnormality.  The examiner indicated the Veteran's knees had normal alignment and a negative Lachman's test.  The McMurrays test was also negative bilaterally. His gait was normal. His flexion was from 0-145 degrees bilaterally without pain.  He was able to extend his knees to 0 degrees without pain.  There was no change in flexion after three repetitions.

A June 2010 treatment note classified the Veteran's right knee as normal.  The medial, lateral and patellofemoral joint spaces were maintained.  There was normal mineralization for his age.   There was no joint effusion.  There were no lytic or blastic lesions.  There were no fractures, subluxations or soft tissue swelling.  There      were no soft tissue calcifications.  The patela was anatomically aligned.

In a January 2012 treatment note from the Denver VAMC, the Veteran was seen for chronic knee pain and clucking.  The examiner noted that the Veteran's right knee occasionally swells and gets worse after activity. The Veteran works as nurse, and, if the Veteran is on his feet for a long day, his right knee will hurt the next day.  His right knee occasionally buckles, but infrequently.  The examiner noted no pain in his right knee with weight bearing. His right knee pain is aching in quality and a constant 5-6/10.

In a March 2012 x-ray examination of the Veteran's right knee, the radiologist indicated there was an abnormality in the Veteran's right knee.  However, the radiologist also concluded that there was no effusion or soft tissue mass seen.  There was normal mineralization.  There were no fractures, lytic or blastic lesions seen.  There was no soft tissue calcification.

In a March 2012 clinic note, the examiner noted that there was no locking in the Veteran's right knee.  The Veteran's right knee pain was classified as not activity limiting.

The Veteran also made multiple visits in June 2012 to the Santa Barbara CBOC for chronic knee pain.  The Veteran claimed his knee pain was exacerbated with jogging, which he liked to do to relieve stress.  The Veteran was also seen in July 2012 for his knee pain.

In an October 2012 MRI, the Veteran was also diagnosed with degenerative arthritis.  This MRI revealed a 5cm Baker's cyst, mild degenerative changes of the right knee, mild sprain of the medial collateral ligament, and an unremarkable patellofemoral joint.  

At a May 2017 VA examination, the Veteran continued to be diagnosed with right knee retropatellar pain syndrome.  The Veteran was also diagnosed with degenerative arthritis discovered by a 2012 MRI.  The examiner indicated there were no limitation in range of motion and no radiographic abnormality.  Range of motion testing was 0 degrees extension and 140 degrees flexion. There was evidence of pain with weight bearing, medial joint line tenderness to deep palpation, and evidence of crepitus.  Regarding functional assessment, the examiner noted that the Veteran denied flare-ups and reported that his right knee flexion will become limited by stiffness and pain after prolonged use such as climbing more than 3 flights of stairs, hiking for more than 1 hour at a time or standing for more than 90 minutes.  The Veteran stated that the stiffness and pain in the right knee did not result in limitations for locomotion.  The examiner indicated no reduction in muscle strength in the Veteran's right knee.  After performing joint stability testing of the right knee, the examiner indicated there was normal anterior, posterior, medial, and lateral stability. 

Based on the above, the Board finds that there is no basis to grant an increased rating based on limitation of flexion or extension.  At no time during the appeal period has the Veteran's right knee exhibited compensable limitation of motion, in fact his extension and flexion were consistently noted to be normal, 0 degrees extension and 140 or 145 degrees flexion.  Indeed, the most recent examination in May 2017 found normal range of motion which was not additionally limited by pain, to include in non-weight bearing and passive motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.

Regarding instability, the evidence shows that the right knee has consistently shown not to exhibit instability as testing in this regard has been negative.  As such, there is no basis to assign an increased rating based on instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to meniscal conditions, the May 2017 VA examination indicates the Veteran has no history of a meniscus condition.  In fact, the October 2012 MRI indicated no evidence of a meniscal tear.  Accordingly, there is no basis to assign a separate rating for the right knee under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  Nor is there any evidence that the right knee exhibited dislocated, semilunar cartilage, or frequent episodes of locking.  While the Veteran has had small effusion and pain in both of the knees, the effusion is not associated with a semilunar cartilage or dislocation as the Veteran has no history of either. Further, he has not had frequent locking as required for a rating under Diagnostic Code 5259. As for Diagnostic Code 5258, the Veteran's symptoms of painful motion are already being compensated through his 10 percent rating, thus, a separate rating under Diagnostic Code 5258, is also not warranted.

The Board acknowledges that the evidence, including the Veteran's lay statements indicate that he has chronic knee pain and crepitation, and has considered 38 C.F.R. § 4.59 regarding painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [ ].'").  In this case, however, the Veteran has already been assigned at least the minimum compensable rating, 10 percent, for the right knee for the entire period on appeal.  See Petitti, 27 Vet. App. at 425.  The 10 percent evaluations already take into account the Veteran's limitation of motion hampered by pain or crepitation, and repetitive motion, as these symptoms were evaluated on examination to the extent feasible.  Furthermore, pain, by itself, does not constitute functional loss.  Rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). Further, the Veteran has denied flare-ups. Accordingly, the Board finds no basis upon which to increase his rating based on functional loss any higher than the 10 percent rating currently assigned, which encompasses his symptoms.

The Board has considered the Veteran's lay statements regarding the functional impact of his right disability, including not being able to hike without experiencing dull pain and taking frequent breaks or jogging without experiencing pain.  The Veteran is competent to report his own observations with regard to the severity of the disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements are consistent with the ratings assigned.  The occurrence of pain and increased difficulty while performing physical activities are not additional symptoms, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any other higher ratings, it is not applicable.  38 U.S.C. § 5107.


ORDER

Entitlement to a 50 percent disability rating, but no higher, for PTSD with a history of mood disorder from March 9, 2011 is granted.

Entitlement to an initial evaluation in excess of 10 percent for PTSD with a history of mood disorder for the period prior to March 9, 2011 is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar pain syndrome is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


